Judgment, Supreme Court, New York County (Richard Lowe, III, J., at suppression hearing; Daniel FitzGerald, J., at plea and sentence) rendered September 28, 1990, convicting defendant, upon his guilty plea, of attempted criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of 2 Vi to 5 years, unanimously affirmed.
A police officer who knew the tenants of a drug-prone building properly approached defendant late at night to ask him why he was standing in front of the building with a bag in one hand and counting money in the other (see, People v Hollman, 79 NY2d 181). When defendant fled prior to any *789questioning, the officers were justified in pursuing him (People v Leung, 68 NY2d 734), and then had probable cause to arrest when defendant dropped two vials of crack as he fled. The hearing court properly found that the drugs were abandoned (People v Boodle, 47 NY2d 398). We have considered defendant’s other contention and find it to be without merit. Concur —Sullivan, J. P., Carro, Kupferman and Nardelli, JJ.